—In an action, inter alia, pursuant to 42 USC § 1983, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered December 14, 2000, which granted the motion of the defendant Gina Peters for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
In opposition to the respondent’s prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact that the respondent was acting under color of law (see, 42 USC § 1983; Dahlberg v Becker, 748 F2d 85, cert denied 470 US 1084; Powell v Jarvis, 460 F2d 551; Perlstein v Rode & Horn Lbr. Corp., — F Supp 2d —, 2000 WL 1693679 [ED NY, Nov. 6, 2000]; Torgerson v Writsel, 109 F Supp 2d 107).
In light of this determination, we need not address the plaintiff’s remaining contentions. O’Brien, J. P., Friedmann, Schmidt and Townes, JJ., concur.